FAIRFAX News Release TSX Stock Symbol: FFH and FFH.U TORONTO, February 26, 2010 FAIRFAX COMPLETES $ (Note: All dollar amounts in this press release are expressed in U.S. dollars.) Fairfax Financial Holdings Limited (TSX: FFH and FFH.U) has completed its previously announced offering of 563,381 subordinate voting shares to a number of institutional investors at a price of $355.00 per share, for aggregate proceeds of approximately $200 million. This press release shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any jurisdiction in which such offer, solicitation or sale would be unlawful prior to registration or qualification under the securities laws of any such jurisdiction. Fairfax is a financial services holding company which, through its subsidiaries, is engaged in property and casualty insurance and reinsurance and investment management. -30- For further information contact: Greg Taylor, Chief Financial Officer, at (416) 367-4941 Media Contact Paul Rivett, Chief Legal Officer, at (416) 367-4941 FAIRFAX
